PLEUS, C.J.
We have reviewed the points raised by the defendant and find no reversible error. However, for the sake of accuracy, we point out the following matter, sua sponte. The judgment of conviction erroneously states that the defendant pled nolo contendere to the charges when he was actually convicted following a jury trial. We affirm the convictions and sentences but remand to the trial court for correction of this scrivener’s error. See, e.g., Cook v. State, 947 So.2d 1207 (Fla. 1st DCA 2007). The defendant’s presence at such correction is unnecessary.
AFFIRMED; REMANDED.
SAWAYA and EVANDER, JJ., concur.